EXECUTION VERSION

EXHIBIT 10.5 



PURCHASE AND SALE AGREEMENT

by and between

DUKE ENERGY NORTH AMERICA, LLC,

as Seller,

and

PNM RESOURCES, INC.,

PHELPS DODGE ENERGY SERVICES, LLC

and

TUCSON ELECTRIC POWER COMPANY,

as Purchasers

 

dated as of November 12, 2004

DEMING ENERGY FACILITY

Luna County, New Mexico

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

1.1

Definitions

1

1.2

Construction

7

ARTICLE II
PURCHASE AND SALE AND CLOSING

2.1

Purchase and Sale

7

2.2

Purchase Price

7

2.3

Closing

8

2.4

Closing Deliveries by Seller

8

2.5

Closing Deliveries by Purchasers

8

2.6

Allocation of Purchase Price

9

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING SELLER

3.1

Organization, Standing and Power

9

3.2

Authority

9

3.3

No Conflicts

10

3.4

Capitalization

10

3.5

Legal Proceedings

10

3.6

Compliance with Laws and Orders

10

3.7

Brokers

10

3.8

Bankruptcy

10

ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

4.1

Organization, Standing and Power

11

4.2

No Conflicts

11

4.3

Capitalization

11

4.4

Business

12

4.5

Subsidiaries

12

4.6

Legal Proceedings

12

4.7

Compliance with Laws and Orders

12

4.8

No Undisclosed Liabilities

12

4.9

Taxes

12

4.10

Investment Company Act

13

4.11

Contracts

13

4.12

Real Property

13

4.13

Personal Property

13

4.14

Permits

13

4.15

Environmental Matters

13

4.16

Employees

14

4.17

Brokers

14

4.18

Bankruptcy

14

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASERS

5.1

Organization, Standing and Power

15

5.2

Authority

15

5.3

No Conflicts

15

5.4

Legal Proceedings

16

5.5

Compliance with Laws and Orders

16

5.6

Brokers

16

5.7

Acquisition as Investment

16

5.8

Bankruptcy

16

5.9

No Knowledge of Seller's Breach

16

ARTICLE VI
COVENANTS

6.1

Construction Documents

17

6.2

Use of Certain Names

17

6.3

Excluded Items

17

6.4

Further Assurances

17

6.5

Accounting Settlement

18

ARTICLE VII
TAX MATTERS

7.1

Preparation and Filing of Tax Returns

18

7.2

Access to Information

20

7.3

Indemnification by Seller

20

7.4

Purchaser Tax Indemnification

21

7.5

Tax Indemnification Procedures

21

7.6

Conflict

22

7.7

Transfer Taxes

22

7.8

Termination of Project Bonds

22

ARTICLE VIII
INDEMNIFICATION, LIMITATIONS OF LIABILITY, WAIVERS AND DISPUTE RESOLUTION

8.1

Indemnification

22

8.2

Limitations of Liability

23

8.3

Limited Claim Period

24

8.4

Waiver of Other Representations

24

8.5

Waiver of Remedies

24

8.6

Dispute Resolution

25

8.7

Procedure for Indemnification - Third-Party Claims

25

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

 

ARTICLE IX
MISCELLANEOUS

9.1

Notices

26

9.2

Entire Agreement

28

9.3

Expenses

28

9.4

Public Announcements

28

9.5

Confidential Information

28

9.6

Disclosure

29

9.7

Waiver

29

9.8

Amendment

29

9.9

No Third Party Beneficiary

29

9.10

Assignment; Binding Effect

30

9.11

Headings

30

9.12

Invalid Provisions

30

9.13

Counterparts; Facsimile

30

9.14

Governing Law; Venue; and Jurisdiction

30

9.15

Attorneys' Fees

31

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

SCHEDULES

Part 1.1(a)        -          Persons with Knowledge
Part 1.1(b)       -           Easements, Licenses and Rights-of-Way
Part 1.1(c)        -          Description of Permitted Liens
Part 1.1(d)       -           Description of Purchased Assets
Part 1.1(e)        -          Description of Power Plant Site
Part 1.1(f)        -           Description of Wellfield Sites
Part 2.6            -           Purchase Price Allocation Schedule
Part 4.9            -           Taxes
Part 4.11          -           Material Contracts
Part 4.5            -           Subsidiaries
Part 4.14(a)      -           Permits
Part 6.3            -           Excluded Items

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

Deming Energy Facility

THIS PURCHASE AND SALE AGREEMENT dated as of November 12, 2004 is made and
entered into by and between DUKE ENERGY NORTH AMERICA, LLC, a limited liability
company formed under the Laws of the State of Delaware ("Seller"), and PNM
RESOURCES, INC., a New Mexico corporation ("PNMR"), PHELPS DODGE ENERGY
SERVICES, LLC, a Delaware limited liability company ("PDES"), and TUCSON
ELECTRIC POWER COMPANY, an Arizona corporation ("TEP"; each of PNMR, PDES and
TEP individually a "Purchaser," and collectively the "Purchasers").

RECITALS

A.        Seller is the sole member of, and owns 100% of the membership
interests (the "Company Interests") of, Duke Energy Luna, LLC, a limited
liability company formed under the Laws of the State of Delaware (the
"Company").

B.         The Company owns a partially constructed approximately 570 MW
(nominal) combined cycle natural gas-fired merchant power plant located in Luna
County, New Mexico sometimes referred to as the Deming Energy Facility.

C.        Seller desires to sell to each Purchaser, and each Purchaser desires
to purchase from Seller, 33-1/3% of the Company Interests on the terms and
subject to the conditions set forth herein.

STATEMENT OF AGREEMENT

Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I
DEFINITIONS

1.1              Definitions.  Capitalized terms used in this Agreement have the
meanings given to them in this Section 1.1.

"1933 Act" has the meaning given to it in Section 5.7.

"Affiliate" means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether through ownership of voting securities or
ownership interests, by contract or otherwise, and specifically with respect to
a corporation, partnership or limited liability company, means direct or
indirect ownership of more than 50% of the voting securities in such corporation
or of the voting interest in a partnership or limited liability company.

--------------------------------------------------------------------------------


"Agreement" means this Purchase and Sale Agreement, as it may hereafter be
amended in accordance with its terms.

"Assets" of any Person means all assets and properties of every kind, nature,
character and description (whether real, personal or mixed, whether tangible or
intangible and wherever situated), including the goodwill related thereto, owned
or leased by such Person.

"Business" means the development, construction, ownership, repair and
maintenance of the Project as currently conducted by the Company.

"Business Day" means a day other than Saturday, Sunday or any day on which banks
located in the State of New York, the State of Arizona and the State of New
Mexico are authorized or obligated to close.

"Charter Documents" means with respect to any Person, the articles of
incorporation or organization and the by-laws, the limited partnership
agreement, the partnership agreement or the limited liability company agreement,
or such other organizational documents of  such Person, including those that are
required to be registered or kept in the place of incorporation, organization or
formation of such Person and which establish the legal personality of such
Person.

"Claim" means any demand, claim, action, investigation, legal proceeding
(whether at law or in equity) or arbitration, whether or not ultimately
determined to be valid.

"Closing" means the closing of the transactions contemplated by this Agreement,
as provided for in Section 2.3.

"Closing Date" means the date on which Closing occurs.

"Code" means the Internal Revenue Code of 1986, as amended.

"Company" has the meaning given to it in the recitals.

"Company Interests" has the meaning given to it in the recitals.

"Contract" means any written or oral contract, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or other written or oral and legally binding
arrangement.

"DECT" means Duke Energy Capital of Texas, Inc., a Delaware corporation.

"Easements" means the easements, licenses and rights-of-way granted to the
Company that are appurtenant to the Power Plant Site, as further described in
Part 1.1(b) of the Schedules.

"Environmental Claim" means any claim, loss, cost, expense, liability, penalty
or damage arising out of or related to any violation of Environmental Law.

--------------------------------------------------------------------------------


"Environmental Law" means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; and all similar Laws (including Laws of the State of New Mexico)
of any Governmental Authority having jurisdiction over the assets in question
addressing pollution (including Hazardous Materials and Releases) or protection
of the environment and cultural and historic resources, and all amendments to
such Laws and all regulations implementing any of the foregoing.  The term
"Environmental Law" does not include any changes in Laws occurring after the
Closing Date.

"Excluded Items" has the meaning given to it in Section 6.3.

"GAAP" means generally accepted accounting principles in the United States of
America applied on a consistent basis.

"Governmental Authority" means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States or
any state, county, city, tribal authority or other political subdivision or
similar governing entity, and including any governmental, quasi-governmental or
non-governmental body.

"Hazardous Material" means and includes each substance designated as a hazardous
waste, hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any Environmental Law and any petroleum or petroleum products
that have been Released into the environment.

"Indemnified Party" has the meaning given to it in Section 8.7(a).

"Indemnifying Party" has the meaning given to it in Section 8.7(a).

"Indenture" means that certain Indenture among City of Deming, New Mexico, DECT,
and Wachovia Bank, National Association (f/k/a First Union National Bank) dated
as of July 1, 2001.

"Knowledge" means the actual knowledge (as opposed to any constructive or
imputed knowledge), (i) with respect to Seller, of the individuals listed on
Section A of Part 1.1(a) of the Schedules, and (ii) with respect to Purchasers,
of the individuals listed in Section B of Part 1.1(a) of the Schedules.

"Laws" means all laws, statutes, rules, regulations, opinions, orders,
ordinances and other pronouncements or promulgations of any Governmental
Authority having the effect of law or otherwise binding on a Person.

"Lien" means any mortgage, pledge, assessment, security interest, lien or other
encumbrance of any kind.

--------------------------------------------------------------------------------


"LLC Agreement" means the Limited Liability Company Agreement of the Company
dated May 9, 2000, as the same may be amended from time to time.

"Loss" means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, losses and expenses
(including interest, court costs, reasonable fees of attorneys, accountants and
other experts or other reasonable expenses of litigation or other proceedings or
of any claim, default or assessment), but only to the extent such losses are not
compensated by receipt of payment from some third party or by the proceeds of
insurance or otherwise recovered from third parties and are net of any
associated benefits arising in connection with such loss, including any
associated Tax benefits.

"Material Contract" or "Material Contracts" has the meaning given to it in
Section 4.11.

"Non-Company Affiliate" means any Affiliate of Seller, except for the Company.

"Parties" means each Purchaser and Seller.

"Permits" means all licenses, permits, certificates of authority,
authorizations, approvals, acceptances for filing, registrations, franchises and
similar consents granted by a Governmental Authority.

"Permitted Lien" means (a) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings; (b) any Lien arising in the
ordinary course of business by operation of Law with respect to a liability that
is not yet due or delinquent or which is being contested in good faith by Seller
or the Company; (c) all matters that are disclosed in the title policies
insuring the Power Plant Site or the Wellfield Sites or that would be revealed
by a current survey; (d) imperfections or irregularities of title and other
Liens that would not, individually or in the aggregate, reasonably be expected
to result in a cost to remedy that exceeds the amount of $500,000; (e) zoning,
planning, and other similar limitations and restrictions, all rights of any
Governmental Authority to regulate the Real Property, and all matters of record;
and  (f) the matters identified in Part 1.1(c) of the Schedules.

"Person" means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.

"Post-Closing Tax Period" means any taxable period beginning after the Closing
or with respect to any taxable period that begins on or before the Closing and
ends after the Closing, the portion of such taxable period after the Closing.

"Power Plant Site" means the real property located in Luna County, New Mexico,
approximately two miles northwest of Deming, New Mexico, as further described in
Part 1.1(e) of the Schedules.

"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing or with respect to any taxable period that begins on or before the
Closing and ends after the Closing, the portion of such taxable period ending on
the Closing.

--------------------------------------------------------------------------------


"Project" means a nominally rated approximately 570 megawatt natural gas-fired
combined cycle electric generating plant located on the Real Property, as
conceived, designed, engineered and partially constructed by the Company as of
the Closing Date and generally described in Part 1.1(d)  of the Schedules, and
more particularly described in the specifications set forth as Part A of Exhibit
B to the terminated construction contract between the Company and Duke/Fluor
Daniel, entitled "Scope of Work," true and complete copies of which
specifications have been delivered to Purchasers.

"Project Bonds" means those certain City of Deming, New Mexico Taxable
Industrial Revenue Bonds (Duke Energy Luna, LLC Project) Series 2001, issued by
the City of Deming pursuant to a Bond Purchase Agreement, dated as of July 1,
2001, among the City of Deming, the Company, and DECT and related documents,
including the Indenture.

"Purchase Price" has the meaning given to it in Section 2.2.

"Purchase Price Allocation Schedule" has the meaning given to it in Section 2.6.

"Purchased Assets" means the Assets of the Company generally described in Part
1.1(d) of the Schedules.

"Purchaser" or "Purchasers" has the meaning given to it in the introduction to
this Agreement.

"Purchaser Deductible Amount" has the meaning given to it in Section 8.2(c).

"Purchaser Related Persons" has the meaning given to it in Section 8.1(a).

"Real Property" means the Power Plant Site, the Wellfield Sites and the
Easements.

"Release" means any release, spill, emission, migration, leaking, pumping,
injection, deposit, disposal or discharge of any Hazardous Materials into the
environment, to the extent prohibited, or otherwise requiring removal or
remediation, under applicable Environmental Laws.

"Representatives" means, as to any Person, its officers, directors, employees,
agents, counsel, accountants, financial advisers or consultants.

"Schedules" means the disclosure schedules prepared by Seller or Purchasers, as
applicable, and attached to this Agreement.

"Seller" has the meaning given to it in the introduction to this Agreement.

"Seller Deductible Amount" has the meaning given to it in Section 8.2(b).

"Seller Group" means the affiliated group of corporations of which Seller is the
common parent, which join in the filing of a consolidated federal income tax
return (and any similar group under state law).

--------------------------------------------------------------------------------


"Seller Marks" has the meaning given to it in Section 6.2.

"Seller Related Persons" has the meaning given to it in Section 8.1(b).

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person,
(b) such Person is able to meet its obligations as those obligations mature, and
(c) such Person is not engaged in business or a transaction for which such
Person's property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

"Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts and compensating, ad valorem, sales and use, employment, social
security, disability, occupation, property, severance, value added, transfer,
capital stock, excise or other taxes imposed by or on behalf of any Taxing
Authority or payment made in lieu thereof, including any interest, penalty or
addition thereto.

"Tax Indemnified Claim" has the meaning given to it in Section 7.5.

"Tax Indemnified Party" has the meaning given to it in Section 7.5.

"Tax Indemnifying Party" has the meaning given to it in Section 7.5.

"Tax Items" has the meaning given to it in Section 7.1(a).

"Tax Return" means any return, declaration, report, exhibits, schedules,
information return or statement and other documentation (including any
additional or supporting material, attachment, amendment or supplement thereto)
filed or maintained, or required to be filed or maintained, in connection with
the calculation, determination, assessment or collection of any Tax and shall
include any amended return or claim for refund. 

"Taxing Authority" means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

"Transfer Taxes" means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, gross receipts, excise, transfer and conveyance
Taxes and other similar Taxes, duties, fees or charges, including any interest,
penalty or addition thereto, and excluding ad valorem or property Taxes or Taxes
in lieu of the same.

"Wellfield Sites" means the real property described on Part 1.1(f) of the
Schedules.

--------------------------------------------------------------------------------


1.2              Construction.

(a)                All article, section, subsection, schedule and exhibit
references used in this Agreement are to articles, sections, subsections,
schedules and exhibits to this Agreement unless otherwise specified.  The
exhibits and schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.  Any inconsistencies
between the body of this Agreement and the schedules and exhibits attached
hereto shall be resolved in favor of the body of this Agreement.

(b)               If a term is defined as one part of speech (such as a noun),
it shall have a corresponding meaning when used as another part of speech (such
as a verb).  Unless the context of this Agreement clearly requires otherwise the
singular shall include the plural and the plural shall include the singular
wherever and as often as may be appropriate, words importing the masculine
gender shall include the feminine and neutral genders and vice versa. The words
"includes" or "including" shall mean "including without limitation," the words
"hereof," "hereby," "herein," "hereunder" and similar terms in this Agreement
shall refer to this Agreement as a whole and not any particular section or
article in which such words appear and any reference to a statute, regulation or
law shall include any amendment thereof or any successor thereto and any rules
and regulations promulgated thereunder.  Currency amounts referenced herein,
unless otherwise specified, are in U.S. Dollars.

(c)                Time is of the essence in this Agreement.  Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified. Whenever any action must be taken hereunder
on or by a day that is not a Business Day, then such action may be validly taken
on or by the next day that is a Business Day.

(d)               All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP.

(e)                Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

ARTICLE II
PURCHASE AND SALE AND CLOSING

2.1              Purchase and Sale.  On the terms and subject to the conditions
set forth in this Agreement, and by execution and delivery of the Assignments of
Limited Liability Company Membership Interests simultaneously herewith, each
Purchaser hereby purchases from Seller, and Seller hereby sells to each
Purchaser, thirty three and one-third percent (33-1/3%) of the Company
Interests, free and clear of all Liens.  

2.2              Purchase Price.  Each Purchaser hereby pays, or causes to be
paid, to Seller, in cash, the sum of $13,333,333.33 in consideration of its
respective 33-1/3% Company Interest being purchased, for an aggregate purchase
price of $40,000,000.00 (the "Purchase Price") for all of the Company Interests.

--------------------------------------------------------------------------------


2.3              Closing.  The Closing is occurring at the offices of Keleher &
McLeod, P.A., Albuquerque, New Mexico at 10:00 A.M. local time on November 12,
2004. The Closing shall be effective as of 12:01 a.m. on the Closing Date, and
all actions scheduled in this Agreement for the Closing Date shall be deemed to
occur simultaneously at such time. 

2.4              Closing Deliveries by Seller.  Seller is delivering, or is
causing to be delivered, to Purchasers the following:

(a)                one or more Assignments of Limited Liability Company
Membership Interests evidencing the assignment and transfer of 33-1/3% of the
Company Interests and all rights of Seller under the LLC Agreement to each
Purchaser;

(b)                copies of release and cancellation instruments, evidencing
the cancellation of the Project Bonds and the release of the Company from the
Indenture and any liabilities associated therewith;

(c)                copies of termination documentation evidencing the
termination of the Lease Agreement, dated as of July 1, 2001, between the City
of Deming and the Company, together with appropriate reconveyance instruments
evidencing the reconveyance of title to the Project from the City of Deming to
the Company, and any other related documents;

(d)               a Transition Consulting Services Agreement;

(e)                a certificate of an officer of Seller, dated as of the
Closing Date, setting forth and attesting to (i) the resolutions of the board of
managers of Seller authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby; and (ii)
the incumbency and signature of the officer of Seller executing this Agreement;

(f)                 a complete copy of the Company's articles of organization
and all amendments thereto, certified by the Secretary of State of Delaware as
of a date no earlier than 10 Business Days prior to the Closing Date and a
complete copy of the LLC Agreement and all amendments thereto, certified by an
officer of Seller;

(g)                certificates from appropriate authorities, dated no earlier
than 10 Business Days prior to the Closing Date, as to the good standing and
legal existence of the Company in the State of Delaware and as to the good
standing and qualification to do business by the Company in the State of New
Mexico;

(h)                the resignations of the managers and officers of the Company;
and

(i)                  one or more opinions of legal counsel to Seller as to
certain customary matters, collectively in form and substance reasonably
satisfactory to Purchasers.

2.5              Closing Deliveries by Purchasers.  Each Purchaser is
delivering, or is causing to be delivered, to Seller the following:

(a)                One or more wire transfers of immediately available funds (to
such account as Seller shall have specified to Purchasers prior to the Closing
Date) in an aggregate amount equal to such Purchaser's 33-1/3% share of the
Purchase Price;

--------------------------------------------------------------------------------


(b)               a Transition Consulting Services Agreement;

(c)               copies of all documents or instruments effecting the full and
unconditional release of Duke Capital LLC under that certain Guaranty to the
Benefit of General Electric International, Inc. dated December 9, 2002;

(d)               the certificate of an officer of such Purchaser, dated as of
the Closing Date, in form and substance reasonably satisfactory to Seller,
setting forth and attesting to (i) the resolutions of the board of directors or
other requisite authority of such Purchaser authorizing the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, and (ii) the incumbency and signature of each officer of
such Purchaser executing this Agreement; and

(e)               one or more opinions of legal counsel to each Purchaser as to
certain customary matters, collectively in form and substance reasonably
satisfactory to Seller.

2.6              Allocation of Purchase Price.  Seller and Purchasers agree that
the Purchase Price shall be allocated among the Purchased Assets in accordance
with the allocation schedule (the "Purchase Price Allocation Schedule") set
forth on Part 2.6 of the Schedules.  Seller and Purchasers shall prepare
mutually acceptable and substantially identical IRS Form 8594 "Asset Acquisition
Statements Under Section 1060" consistent with the Purchase Price Allocation
Schedule which the Parties shall use to report the transactions contemplated by
this Agreement to the applicable Taxing Authorities. Seller and each Purchaser
agree to provide the other promptly with any other information required to
complete Form 8594.

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller hereby represents and warrants to Purchasers that, except as disclosed in
the Schedules:

3.1              Organization, Standing and Power.  Seller is a limited
liability company, duly organized, validly existing and in good standing under
the Laws of the State of Delaware.

3.2              Authority.  Seller has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery by
Seller of this Agreement, and the performance by Seller of its obligations
hereunder, have been duly and validly authorized by all necessary company
action.  This Agreement has been duly and validly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar Laws relating to or affecting the
rights of creditors generally, or by general equitable principles.

3.3              No Conflicts.  The execution and delivery by Seller of this
Agreement do not, and the performance by Seller of its obligations under this
Agreement will not:

--------------------------------------------------------------------------------


(a)                conflict with or result in a violation or breach of any of
the terms, conditions or provisions of its Charter Documents;

(b)               violate or result in a default (or give rise to any right of
termination, cancellation or acceleration) under any material contract to which
Seller is a party, except for any such violations or defaults (or rights of
termination, cancellation or acceleration) which are not, individually, or in
the aggregate, reasonably expected to have a material adverse effect on Seller's
ability to consummate the transactions contemplated hereby; and

(c)                (i) conflict with, violate or breach any material term or
provision of any Law or writ, judgment, order or decree applicable to Seller or
any of its material Assets or (ii) require the consent, approval or
authorization of, or notice to or filing with, any Governmental Authority under
any applicable Law.

3.4              Capitalization

(a)                Seller owns 100% of the Company Interests.

(b)               Seller is not a party to any written or oral agreement, and
has not granted to any Person any option or any right or privilege capable of
becoming an agreement or option, for the purchase or acquisition from Seller of
any of the Company Interests.

(c)                Seller owns and holds of record and is the beneficial owner
of the Company Interests free and clear of all Liens and, without limiting the
generality of the foregoing, none of the Company Interests are subject to any
voting trust, shareholder agreement or voting agreement.

3.5              Legal Proceedings.  There are no actions or proceedings
(including orders, judgments and writs) outstanding or pending in any court,
regulatory body, Governmental Authority or, to the Seller's Knowledge,
threatened by or against Seller which would be reasonably expected to result in
the issuance of an order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of the transactions contemplated by this
Agreement.

3.6              Compliance with Laws and Orders.  Seller is not in violation of
or in default under any Law or order applicable to Seller or its Assets the
effect of which, individually or in the aggregate, could reasonably be expected
to materially impair Seller's ability to perform its obligations hereunder.

3.7              Brokers.  Seller has no liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which any Purchaser could become liable or
obligated.

3.8              Bankruptcy.  There are no bankruptcy, reorganization, or
arrangement proceedings pending against, being contemplated by, or, to the
Knowledge of Seller, threatened against, Seller.  After giving effect to the
obligations (including contingent obligations) hereunder and assuming the
accuracy of the Purchasers' representations, warranties, covenants and
agreements herein, the Seller is Solvent.

--------------------------------------------------------------------------------


ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Seller hereby represents and warrants to Purchasers that, except as disclosed in
the Schedules:

4.1              Organization, Standing and Power.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority to
conduct the Business.  The Company is duly qualified or licensed to do business
in the State of New Mexico and in each jurisdiction in which the Business makes
such qualification or licensing necessary, except in those jurisdictions where
the failure to be so duly qualified or licensed would not reasonably be expected
to result in a material adverse effect on the Purchased Assets, the Business or
the Company.  Seller has made available to Purchaser true, correct and complete
copies of the Charter Documents of the Company.

4.2              No Conflicts.  The execution and delivery by Seller of this
Agreement do not, and the performance by Seller of its obligations under this
Agreement and the consummation of the transactions contemplated hereby will not:

(a)                conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the Charter Documents of the Company;

(b)               (i) conflict with or result in a violation or breach, in any
material respect, of any term or provision of any Law or writ, judgment, order
or decree applicable to the Company or any of its Assets or (ii) require the
consent, approval or authorization of, or notice to or filing with, any
Governmental Authority under any applicable Law; and

(c)                be in violation of or result in a default (or give rise to
any right of termination, cancellation or acceleration) under any Material
Contract, or in the creation of a Lien or other encumbrance whatsoever on the
Company Interests or the Purchased Assets, except for any such violations and
defaults (or rights of termination, cancellation or acceleration) and Liens
which would not, individually or in the aggregate, reasonably be expected to
result in a cost to remedy that exceeds the amount of $100,000.

4.3              Capitalization.

(a)                The Company Interests represent all of the membership
interests in the Company.

(b)               All of the Company Interests have been duly authorized and
validly issued and are fully paid and non-assessable, to the extent such terms
are applicable.

(c)                The Company is not a party to any written or oral agreement,
and has not granted any option or any right or privilege capable of becoming an
agreement or option for the purchase, subscription, allotment or issue of any
unissued interests, units or other securities (including convertible securities,
warrants or convertible obligations of any nature) of the Company.

--------------------------------------------------------------------------------


4.4              Business.  The Business is the only business operation that has
been and is carried on by the Company.

4.5              Subsidiaries.  Except as described in Part 4.5 of the
Schedules, the Company has not had any subsidiaries or otherwise owned equity
interests in any Person. The Company does not now have any subsidiaries or
otherwise own equity interests in any Person.

4.6              Legal Proceedings.  There are no actions or proceedings
(including orders, judgments and writs) outstanding or pending in any court,
regulatory body, Governmental Authority or, to the Seller's Knowledge,
threatened by or against the Company.

4.7              Compliance with Laws and Orders.  To the Seller's Knowledge,
the Company is, and has been at all times since the date of its formation, in
compliance in all material respects with all Laws and orders applicable to it;
provided that this Section 4.7 provides no representation or warranty regarding
Environmental Laws, which are exclusively addressed by Sections 4.14 and 4.15.

4.8              No Undisclosed Liabilities.  Except as will be repaid or
extinguished on or prior to Closing pursuant to Sections 2.4(b) and (c), there
are no liabilities individually or in the aggregate that would be reasonably
expected to result in the Company incurring a payment obligation or other
liability in excess of $100,000, but excluding (i) liabilities under the
Contracts disclosed to Purchaser, (ii) liabilities under this Agreement, and
(iii) liabilities under the Company's unexpired Permits listed on Part 4.14 of
the Schedules.

4.9              Taxes.  Except as set forth on Part 4.9 of the Schedules:

(a)        All material Tax Returns that are required to be filed on or before
the Closing Date by the Company have been duly and timely filed, and all Taxes
that are owed on or before the Closing Date by the Company have been timely paid
in full;

(b)        All withholding Tax requirements imposed on the Company have been
satisfied in full in all material respects, except for amounts that are being
contested in good faith;

(c)        The Company does not have in force any waiver of any statute of
limitations in respect of Taxes or any extension of time with respect to any
material Tax assessment or deficiency;

(d)        There are no pending or active material audits or, to the Seller's
Knowledge, threatened material audits or proposed deficiencies or other claims
for unpaid Taxes of the Company; and

(e)        The Company has not elected under Treasury Regulation Section
301.7701-3 to be classified as a corporation for federal income tax purposes and
is instead classified as a disregarded entity for such purposes; and

                                (f)         The Company is not a party to or
otherwise liable under any Tax sharing agreement or similar arrangement
(including any indemnity arrangement).

--------------------------------------------------------------------------------


4.10          Investment Company Act.  The Company is not an "investment
company," a company "controlled" by an "investment company" or an "investment
advisor" within the meaning of the Investment Company Act of 1940.

4.11          Contracts.

(a)                Excluding any agreements entered into in the ordinary course
of business and as would not reasonably be expected to result in a payment or a
series of payments by the Company exceeding $50,000 in the aggregate in any
12-month period, Part 4.11 of the Schedules sets forth a list of all Contracts
to which the Company is a party or by which its Assets may be bound
(collectively, "Material Contracts" and individually a "Material Contract").

(b)               Seller has provided Purchaser with, or access to, true and
complete copies of all Material Contracts.

(c)                Each of the Material Contracts is in full force and effect
and constitutes a valid and binding obligation of the Company and, to the
Seller's Knowledge, the other parties thereto.

(d)               The Company is not in breach or default in any material
respect under any Material Contract, the Company has not received notice by any
party of its intent to breach or default under any Material Contract and, to the
Seller's Knowledge, no other party to any of the Material Contracts is in breach
or default in any material respect thereunder.

4.12          Real Property.  The Company has good and valid fee title to the
Power Plant Site and the Wellfield Sites, in each case free and clear of all
Liens other than Permitted Liens.  The Company holds good and valid title to the
Easements, free and clear of all Liens other than Permitted Liens.

4.13          Personal Property.  The Company owns and has good title to all of
the tangible and intangible personal property constituting part of the Purchased
Assets, free and clear of all Liens, except for Permitted Liens.   

4.14          Permits.

(a)                Part 4.14(a) of the Schedules sets forth all material,
expired and unexpired Permits acquired or held by or in the name of the Company
in connection with the ownership, construction, operation, maintenance or use of
the Project, true and complete copies of which have been delivered to
Purchasers.

(b)               Seller is in substantial compliance with each unexpired
Permit, each unexpired Permit is valid and in full force and effect, and the
Company has not received any written notification from any Governmental
Authority alleging that it is in material violation of any unexpired Permits.

4.15          Environmental Matters.

(a)                Seller has made available to Purchasers, on a confidential
basis, true and complete copies of all material environmental site assessment
reports, studies and related documents in the possession of Seller or the
Company that relate to environmental matters in connection with the Project or
the Real Property.

--------------------------------------------------------------------------------


(b)               To Seller's Knowledge and except as disclosed in the reports
referred to in Section 4.15(a) above:

(i)                  the Company has not been served with notice of any
Environmental Claims, actions, proceedings or investigations and no
Environmental Claims are threatened against the Company before any Governmental
Authority under any Environmental Laws;

(ii)                from the time that the Company acquired or otherwise took
control of the Real Property, there has been no event or occurrence at the
Project or with respect to the Real Property that has resulted in a material
violation of any Environmental Law;

(iii)               the Company has been in compliance in all material respects
with Environmental Laws; and

(iv)              from the time the Company acquired or otherwise took control
of the Real Property, there has been no Release of any Hazardous Material on, at
or under the Real Property or at or from the Project that would result in a
material Environmental Claim.

(c)                Seller makes no representation or warranty regarding any
environmental matters except as expressly set forth in Sections 4.14 and 4.15.

4.16          Employees.  The Company does not have and never has had any
employees, and no individuals are or ever have been employed by any Affiliate of
the Company solely to work on matters relating to the Project (other than with
regard to supervision of Project construction, preparation for operation and
subsequent maintenance of laid-up equipment).  No claim is pending, or to
Seller's Knowledge threatened, in which any individual or Governmental Authority
asserts, or in the case of any threatened claim, may assert, that any individual
is or was an employee of the Company or employed by any Affiliate of the Company
in respect of the Project (other than with regard to supervision of Project
construction preparation for operation and subsequent maintenance of laid-up
equipment).  Neither Company, any Purchaser nor any of their respective
Affiliates have incurred or will incur any liability under or otherwise in
respect of any employee compensation or benefit plan, program, agreement or
arrangement (including any employee benefit plan (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended))
established or maintained by Seller or any other entity that together with
Seller is or ever was deemed a single employer in accordance with Section 414 of
the Code.

4.17          Brokers.  The Company has no liability or obligation to pay fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

4.18          Bankruptcy.  There are no bankruptcy, reorganization, or
arrangement proceedings pending against, being contemplated by, or, to the
Knowledge of Seller, threatened against the Company.

--------------------------------------------------------------------------------


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Each Purchaser, for itself but not for the other Purchasers, hereby represents
and warrants to Seller as follows:

5.1              Organization, Standing and Power.  TEP represents and warrants
that it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Arizona and has all requisite corporate power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  PDES represents and
warrants that it is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite company power and authority to enter into this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  PNMR represents and warrants that it is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Mexico
and has all requisite corporate power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  Each Purchaser represents and warrants that
it is duly qualified or licensed to do business in each other jurisdiction where
the actions required to be performed by it hereunder make such qualification or
licensing necessary, except in those jurisdictions where the failure to be so
qualified or licensed would not reasonably be expected to result in a material
adverse effect on such Purchaser's ability to perform its obligations hereunder.

5.2              Authority.  The execution and delivery by such Purchaser of
this Agreement and the performance by such Purchaser of its obligations
hereunder have been duly and validly authorized by all requisite corporate or
company action on behalf of such Purchaser.  This Agreement has been duly and
validly executed and delivered by such Purchaser and constitutes the legal,
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, arrangement, moratorium or other
similar Laws relating to or affecting the rights of creditors generally, or by
general equitable principles.

5.3              No Conflicts.  The execution and delivery by such Purchaser of
this Agreement, the performance by such Purchaser of its obligations hereunder
and the consummation of the transactions contemplated hereby will not:

(a)                conflict with or result in a violation or breach of any of
the terms, conditions or provisions of its Charter Documents;

(b)               be in violation of or result in a default (or give rise to any
right of termination, cancellation or acceleration) under any material contract
to which such Purchaser is a party or by which any of its Assets may be bound
except for any such violations or defaults (or rights of termination,
cancellation or acceleration) which would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on such
Purchaser's ability to consummate the transactions contemplated hereby; or

--------------------------------------------------------------------------------


(c)                (i) conflict with or result in a violation or breach, in any
material respect, of any term or provision of any Law or writ, judgment, order
or decree applicable to such Purchaser or any of its Assets or (ii) require the
consent, approval or authorization of, or notice to or filing with, any
Governmental Authority under any applicable Law.

5.4              Legal Proceedings.  Such Purchaser has not been served with
notice of any Claim, and to such Purchaser's knowledge, none is threatened,
against such Purchaser which seeks a writ, judgment, order or decree
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement.

5.5              Compliance with Laws and Orders.  Such Purchaser is not in
violation of or in default under any Law or order applicable to such Purchaser
or its Assets the effect of which, individually or in the aggregate, could
reasonably be expected to materially impair such Purchaser's ability to perform
its obligations hereunder.

5.6              Brokers.  Such Purchaser does not have any liability or
obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Seller
could become liable or obligated.

5.7              Acquisition as Investment.  Such Purchaser is acquiring its
share of the Company Interests for its own account as an investment without the
present intent to sell, transfer or otherwise distribute such Company Interests
to any other Person.  Such Purchaser has made, independently and without
reliance on Seller (except for such Purchaser's reliance on the representations
and warranties of Seller expressly set forth in this Agreement) its own analysis
of the Company Interests, the Company and the Purchased Assets for the purpose
of acquiring the Company Interests and such Purchaser has had reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations.  Such Purchaser acknowledges that the
Company Interests are not registered pursuant to the Securities Act of 1933 as
amended, (the "1933 Act") and that none of the Company Interests may be
transferred, except pursuant to an applicable exception under the 1933 Act. 
Such Purchaser is an "accredited investor" as defined under Rule 501 promulgated
under the 1933 Act.

5.8              Bankruptcy.  There are no bankruptcy, reorganization, or
arrangement proceedings pending against, being contemplated by, or, to the
Knowledge of such Purchaser, threatened against, such Purchaser.  After giving
effect to the obligations (including contingent obligations) hereunder and
assuming the accuracy of the Seller's representations, warranties, covenants and
agreements herein, such Purchaser is Solvent.

5.9              No Knowledge of Seller's Breach.  Such Purchaser does not have
Knowledge of any breach by Seller of any of the representations and warranties
of Seller or the Company contained herein.

--------------------------------------------------------------------------------


ARTICLE VI
COVENANTS

The Parties hereby covenant and agree as follows:

6.1              Construction Documents.  Within 30 days following Closing,
Seller shall deliver, or shall cause to be delivered, to Purchasers, to the
extent not already provided to Purchasers, all construction drawings and
construction documents (including studies) in the possession or control, on the
Closing Date, of Seller or Company that were prepared for the construction,
operation and maintenance of the Project (other than those documents withheld by
Duke/Fluor Daniel or Fluor Daniel falling within the category of trade secrets
as described in Part 6.3 of the Schedules).  Notwithstanding the foregoing, the
Purchasers agree that the applicable drawings and documents located at Fluor
Daniel's offices shall be deemed to have been delivered to Purchasers in situ.

6.2              Use of Certain Names.  Within 30 days following Closing or, if
later, within 30 days following the date that Sellers deliver the materials
referred to in Section 6.1 to Purchasers, each Purchaser shall cause the Company
to cease using the words "DENA," "Duke" and "Duke Energy" or any word or
expression similar thereto or constituting an abbreviation or extension thereof
(the "Seller Marks"), including eliminating such words from the Real Property
and disposing of any unused stationery and literature of the Company bearing
such words, and thereafter, no Purchaser, the Company, nor their respective
Affiliates shall use any logos, trademarks, trade names, patents or other
intellectual property rights belonging to Seller or any Affiliate thereof, and
each Purchaser acknowledges that it has no rights whatsoever to use such
intellectual property.  Notwithstanding the foregoing:

(a)                Purchasers are deemed to have "removed" Seller Marks on
construction, training and operational material and manuals if they place a
conspicuous, permanent notice on, at a minimum, the front cover and title page
of the material or manuals, clearly indicating that the Company is no longer an
Affiliate of Seller or any of its Affiliates; and

(b)               Within 10 Business Days after the Closing Date, Purchasers
shall cause the Company to change its name to a name that does not contain "Duke
Energy" or any of the other Seller Marks; provided, however, that if Purchasers
have, within such 10-day period, undertaken to dissolve the Company and are in
the process of winding up the affairs of the Company consistent with applicable
Laws, Purchasers shall not be required to change the name of the Company.

6.3              Excluded Items.  Notwithstanding anything in this Agreement to
the contrary, each Purchaser acknowledges and agrees that the Company does not
have title to (or, in the case of the property identified in item (z) of Part
6.3 of the Schedules, may not have title to) those Assets described on Part 6.3
of the Schedules (the "Excluded Items").

6.4              Further Assurances.  Subject to the terms and conditions of
this Agreement, at any time, or from time to time, after the Closing, at a
Party's request and without further consideration, the other Party or Parties,
as the case may be, shall execute and deliver to such Party such other
instruments of sale, transfer, conveyance, assignment and confirmation, provide
such materials and information and take such other actions as such Party may
reasonably request in order to consummate the transactions contemplated by this
Agreement.

--------------------------------------------------------------------------------


6.5              Accounting Settlement.  Prior to the Closing, Seller shall have
caused all accounts receivable and all accounts payable, trade payables and
other indebtedness of the Company to be transferred to Seller or a Non-Company
Affiliate.  After the Closing, invoices for goods purchased, or services
performed, prior to the Closing Date will be for the account of Seller and
invoices for goods purchased, or services performed, on and after the Closing
Date shall be for the account of Purchasers.  Purchasers shall have all
responsibility and liability for Company's performance of its obligations and
commitments arising after Closing.  After the Closing, Purchasers shall promptly
remit to Seller any invoices for which Seller is responsible pursuant to this
Section 6.5, and Seller shall promptly pay them.  After the Closing, Seller
shall promptly remit to Purchasers any invoices for which Purchasers are
responsible pursuant to this Section 6.5, and Purchasers shall promptly pay
their pro rata share of them.

ARTICLE VII
TAX MATTERS

7.1              Preparation and Filing of Tax Returns.

(a)                Seller shall cause to be included in the consolidated federal
income Tax Returns (and the state income Tax Returns of any state that permits
consolidated, combined or unitary income Tax Returns, if any) of the Seller
Group for all periods ending on or before the Closing Date, all items of income,
gain, loss, deduction or credit ("Tax Items") of the Company that are required
to be included therein, shall cause such Tax Returns to be timely filed with the
appropriate Taxing Authorities, and shall be responsible for the timely payment
(and entitled to any refund) of all Taxes due with respect to the periods
covered by such Tax Returns.  The income of the Company will be apportioned to
the period up to and including the Closing Date and the period after the Closing
Date by closing the books of the Company as of the end of the Closing Date.

(b)               Seller shall prepare or cause to be prepared all Tax Returns
of the Company for all periods ending on or prior to the Closing Date that are
filed after the Closing Date and are not described in paragraph (a) above. 
Seller shall deliver a copy of each such Tax Return to Purchasers at least 15
days prior to the due date (including extensions) for filing such Tax Return. 
Seller shall permit Purchasers to review and comment on such Tax Return and
shall make such revisions to such Tax Return as reasonably requested by
Purchasers.  Purchasers and Seller shall work in good faith to agree upon the
manner in which such Tax Return is prepared (including the treatment of any Tax
Items on such Tax Return) and, failing such agreement, shall resolve the matter
in a manner consistent with the dispute resolution procedures described in
Section 8.6.  Not later than five days prior to the due date (including
extensions) for filing such Tax Return, Seller shall deliver to Purchasers the
amount of the Taxes shown to be due on such Tax Return.  Upon receipt thereof,
Purchasers shall cause the Company to timely file such Tax Return and pay all
Taxes due with respect to such Tax Return.

--------------------------------------------------------------------------------


(c)                With respect to any Tax Return covering a taxable period
beginning on or before the Closing Date and ending after the Closing Date that
is required to be filed after the Closing Date with respect to the Company,
Purchasers shall cause such Tax Return to be prepared in a manner consistent
with practices followed in prior years, except as otherwise required by Law or
fact, shall cause to be included in such Tax Return all Tax Items required to be
included therein, and at least 15 days prior to the due date (including
extensions) of such Tax Return shall furnish a copy of such Tax Return to
Seller.  Purchasers shall permit Seller to review and comment on such Tax Return
and shall make such revisions to such Tax Return as reasonably requested by
Seller.  Purchasers and Seller shall work in good faith to agree upon the manner
in which such Tax Return is prepared (including the treatment of any Tax Items
on such Tax Return) and the Taxes attributable to the Pre-Closing Tax Period
and, failing such agreement, shall resolve the matter in a manner consistent
with the dispute resolution procedures described in Section 8.6.  Not later than
five days prior to the due date (including extensions) for filing such Tax
Return, Seller shall deliver to Purchasers the amount of Taxes shown to be due
on such Tax Return that are attributable to the Pre-Closing Tax Period.  Upon
receipt thereof, Purchasers shall cause the Company to timely file such Tax
Return and pay all Taxes due with respect to such Tax Return.

(d)               To the extent permitted by Law or administrative practice, (i)
the taxable year of the Company that includes the Closing Date shall be treated
as closing at the time of the Closing, and (ii) all transactions occurring on
the Closing Date but after the Closing occurs, shall be reported on the Tax
Returns of each Purchaser or its Affiliates in a manner similar to Treasury
Regulation Section 1.1502-76(b)(1)(ii)(B).

(e)                For purposes of determining the Taxes attributable to a
Pre-Closing Tax Period:  (i) in the case of Taxes that are either (x) based upon
or related to income or receipts, or (y) imposed in connection with any sale or
other transfer or assignment of property (real or personal, tangible or
intangible), such Taxes shall be deemed equal to the amount which would be
payable if the taxable period ended on and included the Closing Date; and (ii)
in the case of Taxes imposed on a periodic basis or otherwise measured by the
level of any item, deemed to be the amount of such Taxes for the entire period
(or, in the case of such Taxes determined on an arrears basis, the amount of
such Taxes for the immediately preceding period), multiplied by a fraction the
numerator of which is the number of days in the Pre-Closing Tax Period and the
denominator of which is the number of days in the entire taxable period.

(f)                 If after the Closing Date any Purchaser or the Company
receives a refund or utilizes a credit of any Tax for or on behalf of the
Company attributable to a Pre-Closing Tax Period, such Purchaser shall pay to
Seller within ten Business Days after such receipt or utilization an amount
equal to such refund received or credit utilized (or so much of such refund or
credit as relates to the portion of the taxable period ending on or before
Closing Date), together with any interest received or credited thereon.  Such
Purchaser shall, and shall cause the Company to, take such action to obtain a
refund or credit attributable to a Pre-Closing Tax Period or to mitigate, reduce
or eliminate any Taxes that could be imposed for a Pre-Closing Tax Period
(including with respect to the transactions contemplated hereby) as is
reasonably requested by Seller.

--------------------------------------------------------------------------------


(g)                If after the Closing Date Seller receives a refund or
utilizes a credit of any Tax attributable to a Post-Closing Tax Period of the
Company, Seller shall pay to Purchasers (in accordance with their respective
interests) within ten Business Days after such receipt or utilization an amount
equal to such refund received or credit utilized (or so much of such refund or
credit as relates to the portion of the taxable period after the Closing Date),
together with any interest received or credited thereon.  Seller shall take such
action to obtain a refund or credit attributable to a Post-Closing Tax Period or
to mitigate, reduce or eliminate any Taxes that could be imposed for a
Post-Closing Tax Period as is reasonably requested by Purchasers; provided,
however, that Seller shall have no obligation to take any action that would
amend or otherwise affect any consolidated, combined or unitary Tax Return that
includes a Pre-Closing Tax Period.

7.2              Access to Information.

(a)                After the Closing Date, Seller and Purchasers shall grant
each other (or their respective designees), and Purchasers shall cause the
Company to grant to Seller (or its designees), access at all reasonable times to
all of the information, books and records relating to the Company in its
possession (including work papers and correspondence with taxing authorities),
and shall afford such Party the right (at such Party's expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit preparation of Tax Returns, to defend charges by or conduct negotiations
with Taxing Authorities, and to implement the provisions of, or to investigate
or defend any claims between the Parties arising under, this Agreement.

(b)               Each Purchaser and Seller will preserve and retain all
schedules, work papers and other documents relating to any Tax Returns of or
with respect to the Company or to any claims, audits or other proceedings
affecting the Company until the expiration of the statute of limitations
(including extensions) applicable to the taxable period to which such documents
relate or until the final determination of any controversy with respect to such
taxable period, and until the final determination of any payments that may be
required with respect to such taxable period under this Agreement.

7.3              Indemnification by Seller.

(a)                Seller hereby agrees to protect, defend, indemnify, and hold
harmless each Purchaser and the Company from and against, and agrees to pay (i)
any Taxes of the Company attributable to a Pre-Closing Tax Period, net of any
Tax benefit actually realized or to be realized by such Purchaser, the Company,
or their respective Affiliates with respect to such Taxes, (ii) any Taxes of any
member of an affiliated, consolidated, combined or unitary group of which the
Company is or was a member on or prior to the Closing Date, including pursuant
to Treasury Regulation Section 1.1502-6 or any analogous or similar state or
local Laws, and (iii) any liability arising from a breach by Seller of its
covenants set forth in this Article VII.  The Parties hereby expressly agree and
acknowledge that Taxes of the Company attributable to a Pre-Closing Tax Period
shall include, without limitation, any gross receipts or compensating tax,
sales, use, privilege, or similar taxes or payments in lieu of taxes imposed on,
in connection with, or with respect to (v) the purchase or use of any equipment
or other tangible personal property installed in or at the Project during a
Pre-Closing Tax Period, or (w) the purchase and sale of any services provided to
or in connection with the construction of, or the installation of equipment in
or at, the Project during a Pre-Closing Tax Period.  Notwithstanding anything to
the contrary in this Agreement, Seller shall not be liable for and shall not
indemnify any Purchaser or the Company against any liability for (x) any
Transfer Taxes (other than such Taxes as may be payable by Seller pursuant to
the first two sentences of this Section 7.3(a)), (y) any Taxes resulting from
the termination of the Project Bonds or (z) any Taxes resulting from
transactions which occur or actions taken by such Purchaser, the Company or any
of their Affiliates at or after the Closing and that are not contemplated by
this Agreement.

--------------------------------------------------------------------------------


(b)               Notwithstanding anything to the contrary contained in this
Agreement, no claim for Taxes shall be permitted under this Section 7.3 unless
such claim is first made not later than 30 days after the expiration of the
applicable statute of limitations (including extensions) with respect to such
Taxes.

7.4              Purchaser Tax Indemnification.  Purchasers agree, jointly and
severally, to protect, defend, indemnify and hold harmless Seller from and
against, and agree to pay (a) any Taxes of the Company attributable to the time
period after the Closing, (b) any Transfer Taxes (other than such Taxes as may
be payable by Seller pursuant to the first two sentences of Section 7.3(a)), (c)
any Taxes resulting from the termination of the Project Bonds (d) any Taxes
resulting from transactions or actions taken by Purchasers, the Company or any
of their Affiliates at or after the Closing and that are not contemplated by
this Agreement, or (e) any liability arising from a breach by Purchasers of
their covenants set forth in this Article VII.

7.5              Tax Indemnification Procedures.  If a claim shall be made by
any Taxing Authority that, if successful, would result in the indemnification of
a Party under this Agreement (referred to herein as the "Tax Indemnified Claim"
and the "Tax Indemnified Party", respectively), the Tax Indemnified Party shall
promptly notify the Party obligated under this Agreement to so indemnify
(referred to herein as the "Tax Indemnifying Party") in writing of such fact.

(a)                The Tax Indemnifying Party shall have the right, at its sole
cost, to control the defense, prosecution, settlement or compromise of the Tax
Indemnified Claim, and the Tax Indemnified Party shall take such action in
connection with contesting a Tax Indemnified Claim as the Tax Indemnifying Party
shall reasonably request in writing from time to time, including the selection
of counsel and experts and the execution of powers of attorney, provided that
the Tax Indemnifying Party shall have agreed in writing to pay to the Tax
Indemnified Party all costs and expenses that the Tax Indemnified Party incurs
in connection with contesting such claim, including, without limitation,
reasonable attorneys' and accountants' fees and disbursements.  The Tax
Indemnified Party shall not make any payment of such claim for at least 30 days
(or such shorter period as may be required by applicable Law) after the giving
of the notice required by this Section 7.5(a), shall give to the Tax
Indemnifying Party any information reasonably requested relating to such claim,
and otherwise shall cooperate with the Tax Indemnifying Party in good faith in
order to contest effectively any such claim.

(b)               Subject to the provisions of this Section 7.5, the Tax
Indemnified Party shall only enter into a settlement of such contest with the
applicable Taxing Authority or prosecute such contest to a determination in a
court or other tribunal of initial or appellate jurisdiction as instructed by
the Tax Indemnifying Party.

--------------------------------------------------------------------------------


(c)                If, after actual receipt by the Tax Indemnified Party of an
amount advanced by the Tax Indemnifying Party pursuant to this Section 7.5, the
extent of the liability of the Tax Indemnified Party with respect to the claim
shall be established by the final judgment or decree of a court or other
tribunal or a final and binding settlement with an administrative agency having
jurisdiction thereof, the Tax Indemnified Party shall promptly repay to the Tax
Indemnifying Party the amount advanced to the extent of any refund received by
the Tax Indemnified Party with respect to the claim together with any interest
received thereon from the applicable Taxing Authority and any recovery of legal
fees from such Taxing Authority, net of any Taxes as are required to be paid by
the Tax Indemnified Party with respect to such refund, interest or legal fees
(calculated at the maximum applicable statutory rate of Tax in the year of
recovery without regard to any other Tax Items).

(d)               The Parties agree that any payments made pursuant to this
Section 7.5 shall be treated as an adjustment to the Purchase Price.

7.6              Conflict.  In the event of a conflict between the provisions of
this Article VII and any other provisions of this Agreement, this Article VII
shall control.

7.7              Transfer Taxes.  Purchasers shall be responsible for and shall
pay promptly when due all Transfer Taxes (other than such Taxes as may be
payable by Seller pursuant to the first two sentences of Section 7.3(a)),
resulting from the transactions contemplated by this Agreement. 

7.8              Termination of Project Bonds.  Purchasers shall be responsible
for and shall pay promptly any Taxes arising from Seller's termination of the
Project Bonds prior to Closing.

ARTICLE VIII
INDEMNIFICATION, LIMITATIONS OF LIABILITY,
WAIVERS AND DISPUTE RESOLUTION

8.1              Indemnification.

(a)                Subject to the limitations set forth elsewhere in this
Article VIII, Seller agrees to indemnify, defend and hold harmless each
Purchaser, each of their respective Affiliates and Representatives and the
Company (collectively, the "Purchaser Related Persons"), from and against any
and all Losses incurred by any Purchaser Related Person resulting from or
relating to any of the following:

(i)                  Any breach of a representation or warranty made by Seller
in this Agreement; and

(ii)                The breach by Seller of, or default in the performance by
Seller of, any covenant, agreement or obligation to be performed by Seller
pursuant to this Agreement.

(b)               Subject to the limitations set forth elsewhere in this Article
VIII, Purchasers, jointly and severally, hereby agree to indemnify, defend and
hold harmless Seller and Seller's Affiliates and Representatives (collectively,
the "Seller Related Persons") from and against any and all Losses incurred by
any Seller Related Person resulting from or relating to any of the following:

--------------------------------------------------------------------------------


(i)                  Any breach of a representation or warranty made by any
Purchaser in this Agreement; and

(ii)                The breach by any Purchaser of, or default in the
performance by any Purchaser of, any covenant, agreement or obligation to be
performed by any Purchaser pursuant to this Agreement.

(c)                Notwithstanding anything in this Agreement to the contrary,
in no event shall Seller or any of its Affiliates have any liability for, or be
subject to damages relating to, any breach of a representation, warranty or
covenant by Seller of which a Purchaser had Knowledge prior to the Closing
Date.   

8.2              Limitations of Liability.  Notwithstanding anything to the
contrary in this Agreement:

(a)                if a non-breaching Party fails to provide written notice to a
breaching Party of an alleged breach of a representation or warranty in Articles
III, IV or V within the time periods specified in Section 8.3, which notice
specifies in reasonable detail the factual basis of the alleged breach, such
alleged breach shall be deemed, for all purposes, not to be a breach of such
representation or warranty;

(b)               Seller shall not have any liability to Purchasers for breaches
of representations and warranties in this Agreement until the aggregate amount
of all Losses incurred by Purchasers equals or exceeds $10,000,000 in the case
of Losses for claims arising under Section 4.15 or $750,000, in the case of all
other Losses (in each such case, the "Seller Deductible Amount"), in which event
Seller shall be liable for Losses only to the extent there are Losses in excess
of the Seller Deductible Amount;

(c)                Purchasers shall not have any liability to Seller for
breaches of representations and warranties in this Agreement until the aggregate
amount of all Losses incurred by Seller equals or exceeds $750,000 (the
"Purchaser Deductible Amount"), in which event Purchasers shall be liable for
Losses only to the extent there are Losses in excess of the Purchaser Deductible
Amount;

(d)               in no event shall the aggregate liability of Seller or
Purchasers, as the case may be, arising out of or relating to this Agreement,
whether relating to breach of representation and warranty, covenant, agreement
or obligation (other than Purchasers' obligation to pay the Purchase Price,
which shall be limited to the Purchase Price), whether based on contract, tort,
other Laws or otherwise, exceed 75% of the Purchase Price;

(e)                The Parties shall have a duty to undertake commercially
reasonable efforts to mitigate any Loss as to which an indemnity obligation
applies hereunder;

(f)                 Seller shall have no obligation to indemnify any Purchaser
for any Losses occurring after Closing that represent the cost of repairs,
replacements or improvements which enhance the value of the repaired, replaced
or improved asset above its value on the Closing Date or that represent the cost
of repairs or replacements exceeding the lowest reasonable cost of repair or
replacement;

--------------------------------------------------------------------------------


(g)                Seller's liability for and Purchasers' sole and exclusive
remedies for any breach of Seller's representations and warranties set forth in
Section 4.9 (Taxes) and any breach of Seller's covenants set forth in Article
VII shall be solely as provided for in Article VII; and

(h)                Purchasers' liability for and Seller's sole and exclusive
remedies for any breach of Purchasers' covenants set forth in Article VII shall
be solely as provided for in Article VII.

8.3              Limited Claim Period.  No Party shall make or bring any claim
for indemnification relating to or pursuant to the representations and
warranties contained in Articles III, IV and V subsequent to the date that is 18
months after the Closing Date.

8.4              Waiver of Other Representations.

(a)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IT IS THE EXPLICIT INTENT OF EACH PARTY HERETO THAT NEITHER SELLER
NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE SUBJECT COMPANY INTERESTS, THE COMPANY OR ANY OF THE PURCHASED
ASSETS, OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED IN ARTICLES III AND IV.

(b)               EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER'S
INTERESTS IN THE COMPANY AND THE PURCHASED ASSETS ARE BEING TRANSFERRED THROUGH
THE SALE OF THE SUBJECT COMPANY INTERESTS "AS IS, WHERE IS, WITH ALL FAULTS,"
AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE COMPANY
AND ITS ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER
INCIDENTS OF THE COMPANY AND ITS ASSETS.

8.5              Waiver of Remedies.

(a)                The Parties hereby agree to limit their recourse for all
matters, and not make any Claim for any Loss or other matter, under, relating to
or arising out of this Agreement or any other document, agreement, certificate
or other matter delivered pursuant hereto, except for claims for indemnification
for breach of the representations, warranties, covenants, indemnities,
agreements and obligations set forth in this Agreement and proceedings to
enforce such claims in compliance with Sections 8.6 and 8.7.

(b)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, NO PARTY SHALL BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, INCLUDING LOST PROFITS, WHETHER
BASED ON CONTRACT, TORT, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM
THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE
OTHER PARTY OR PARTIES.

--------------------------------------------------------------------------------


(c)                Notwithstanding anything to the contrary contained in this
Agreement, no Seller Related Person shall have any personal liability to any
Purchaser or any other Person as a result of the breach of any representation,
warranty, covenant or agreement of Seller contained herein and no Purchaser
Related Person shall have any personal liability to Seller or any other Person
as a result of the breach of any representation, warranty, covenant or agreement
of any Purchaser contained herein.

8.6              Dispute Resolution.  Any dispute or claim arising under this
Agreement that is not resolved in the ordinary course of business shall be
referred to a senior executive (President or a Vice President) of each Purchaser
and Seller, with authority to decide or resolve the matter in dispute, for
review and resolution.  Such senior executives shall meet and in good faith
attempt to resolve the dispute within thirty (30) days.  If the Parties are
unable to resolve a dispute pursuant to this Section 8.6, any Party may enforce
its rights at law or in equity subject to the provisions of this Agreement.

8.7              Procedure for Indemnification - Third-Party Claims.

(a)                If any Party shall claim indemnification hereunder arising
from any Claim of a third party, the Party seeking indemnification (the
"Indemnified Party") shall notify the Party from whom indemnification is sought
(the "Indemnifying Party") in writing of the basis for such Claim setting forth
the nature of the Claim in reasonable detail.  The failure of the Indemnified
Party to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of any indemnification obligation hereunder except to the extent that the
defense of such Claim is prejudiced by the failure to give such notice.

(b)               If any proceeding is brought by a third party against an
Indemnified Party and the Indemnified Party gives notice to the Indemnifying
Party pursuant to this Section 8.7, the Indemnifying Party shall, unless the
Claim involves Taxes, be entitled to participate in such proceeding and, to the
extent that it wishes, to assume the defense of such proceeding, if (i) the
Indemnifying Party notifies the Indemnified Party in writing that, with respect
to such Claim, the Indemnifying Party will indemnify the Indemnified Party for
any Loss that results from the disposition of such Claim, (ii) the Indemnifying
Party provides written notice to the Indemnified Party that the Indemnifying
Party intends to undertake such defense, (iii) the Indemnifying Party conducts
the defense of the third-party Claim actively and diligently with counsel
reasonably satisfactory to the Indemnified Party and (iv) the Indemnifying Party
has determined in good faith that joint representation would not be
inappropriate because of a conflict in interest if the Indemnifying Party is a
party to the proceeding.  The Indemnified Party shall, in its sole discretion,
have the right to employ separate counsel (who may be selected by the
Indemnified Party in its sole discretion) in any such action and to participate
in the defense thereof, and the fees and expenses of such counsel shall be paid
by such Indemnified Party.  The Indemnified Party shall fully cooperate with the
Indemnifying Party and its counsel in the defense or compromise of such Claim. 
If the Indemnifying Party assumes the defense of a proceeding, no compromise or
settlement of such Claims may be effected by the Indemnifying Party without the
Indemnified Party's consent unless (A) there is no finding or admission of any
violation of law or any violation of the rights of any Person and no effect on
any other Claims that may be made against the Indemnified Party and (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party.

--------------------------------------------------------------------------------


(c)                If (i) notice is given to the Indemnifying Party of the
commencement of any third-party legal proceeding and the Indemnifying Party does
not, within ten days after the Indemnified Party's notice is given, give notice
to the Indemnified Party of its election to assume the defense of such legal
proceeding, or (ii) any of the conditions set forth in clauses (i) through (iii)
of Section 8.7(b) become unsatisfied, the Indemnified Party shall (upon notice
to the Indemnifying Party) have the right to undertake the defense, compromise
or settlement of such claim; provided that the Indemnifying Party shall
reimburse the Indemnified Party for the costs of defending against the
third-party claim (including reasonable attorneys' fees and expenses) and the
Indemnifying Party shall remain responsible for any indemnifiable amounts
arising from or related to such third-party claim to the fullest extent provided
in this Article VIII.  The Indemnifying Party may elect to participate in such
legal proceedings, negotiations or defense at any time at its own expense.

(d)        If the Indemnified Party has determined in good faith that (i) joint
representation under clause (b)(iv) would be inappropriate because of a conflict
of interest if the Indemnifying Party is a party to the proceeding, or (ii) that
there is a reasonable probability that a legal proceeding may adversely affect
it other than as a result of monetary damages for which it would be entitled to
indemnification from the Indemnifying Party under this Agreement, the
Indemnified Party shall so notify the Indemnifying Party, and neither the
Indemnifying Party nor such Indemnified Party shall be entitled to assume the
defense of the other in the proceeding and each of the Indemnifying Party and
the Indemnified Party shall be entitled to participate in such proceeding in its
own defense at its own expense.  Nothing in this paragraph (d) shall limit the
Indemnifying Party's indemnification obligations, if any, resulting from the
resolution of the Claims which are the basis for such proceeding.

ARTICLE IX
MISCELLANEOUS

9.1              Notices.

(a)                Unless this Agreement specifically requires otherwise, any
notice, demand or request provided for in this Agreement, or served, given or
made in connection with it, shall be in writing and shall be deemed properly
served, given or made if delivered in person or sent by facsimile or sent by
registered or certified mail, postage prepaid, or by a nationally recognized
overnight courier service that provides a receipt of delivery, in each case, to
the Parties at the addresses specified below:

--------------------------------------------------------------------------------


If to Purchasers, to:

PNM Resources, Inc.
Alvarado Square
Albuquerque, New Mexico  87158
Facsimile No.: 505-241-2368
Attn: Secretary

with a copy to:

Public Service Company of New Mexico
Energy Supply and Marketing
2401 Aztec N.E.
Albuquerque, New Mexico   87107
Facsimile No.:  505-855-6240
Attn:  Melvin J. Christopher

And

Tucson Electric Power Company
c/o UniSource Energy Corporation
One South Church Avenue, Suite 1820
Tucson, Arizona 85701
Facsimile No.:  520-884-3612
Attn:  Michael J. DeConcini

with a copy to:

Tucson Electric Power Company
c/o UniSource Energy Corporation
One South Church Avenue, Suite 1820
Tucson, Arizona 85701
Facsimile No.:  520-884-3612
Attn:  General Counsel

And

Phelps Dodge Energy Services, LLC
c/o Phelps Dodge Corporation
One North Central Avenue, 17/F
Phoenix, Arizona 85004-2306
Facsimile No.:  602-366-7315
Attn:  Choi Lee

--------------------------------------------------------------------------------


with copy to:

Phelps Dodge Energy Services, LLC
c/o Phelps Dodge Corporation
One North Central Avenue
Phoenix, Arizona 85004-2306
Facsimile No.:  602-366-7311
Attn:  General Counsel

If to Seller, to:

Duke Energy North America, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Facsimile No.:  713-627-6544
Attn:  Stuart R. Zisman

with copy to:

Duke Energy North America, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Facsimile No.:  713-627-5585
Attn:  General Counsel

(b)               Notice given by personal delivery, mail or overnight courier
pursuant to this Section 9.1 shall be effective upon physical receipt.  Notice
given by facsimile pursuant to this Section 9.1 shall be effective as of  the
date of confirmed delivery if delivered before 5:00 p.m. Central Time on any
Business Day or  the next succeeding Business Day if confirmed delivery is after
5:00 p.m. Central Time on any Business Day or during any non-Business Day.

9.2              Entire Agreement.  This Agreement supersedes all prior
discussions and agreements between the Parties with respect to the subject
matter hereof and contains the sole and entire agreement between the Parties
with respect to the subject matter hereof.

9.3              Expenses.  Except as otherwise expressly provided in this
Agreement, each Party will pay its own costs and expenses incurred in
anticipation of, relating to and in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby.

9.4              Public Announcements.  Except as may be required by Law or any
applicable stock exchange rules, neither Seller nor any Purchaser will issue or
make, and each will cause the Company not to issue or make, any press releases
or other public disclosures concerning this Agreement or the transactions
contemplated hereby without first obtaining consent from the other Party or
Parties, which consent shall not be unreasonably withheld, conditioned or
delayed.

--------------------------------------------------------------------------------


9.5              Confidential Information.

(a)                For two years from and after the Closing Date, Seller shall
cause any data or information received at any time by Seller or any Seller
Related Person from any Purchaser and any data or information regarding the
Company or its businesses, operations, financial conditions or prospects, to be
maintained by Seller and the Seller Related Persons in confidence, not to be
utilized for any purpose and not to be disclosed for any purpose.

(b)               With respect to the obligations under Section 9.5(a), in the
event that any Person subject to confidentiality thereunder is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process) to disclose any such information, Seller shall use commercially
reasonable efforts to cause such Person to notify the Parties to whom such
confidential information relates promptly of such request or requirement so that
such Parties may seek an appropriate protective order or waive compliance with
the provisions of this Section 9.5.  If, in the absence of a protective order or
the receipt of a waiver hereunder, such Person, on the advice of counsel, is
compelled to disclose any such information to any Governmental Authority, such
Person may disclose such information to such Governmental Authority; provided
that Seller  shall cause such disclosing Person to use commercially reasonable
efforts to obtain an order or other assurance that confidential treatment will
be accorded to such portion of such information required to be disclosed.

(c)                Notwithstanding the foregoing, the confidentiality
obligations set forth in this Section 9.5 shall not apply to any disclosure of
information:

(i)                  which at the time of disclosure is already in the public
domain through no fault of the applicable Persons;

(ii)                which after disclosure becomes part of the public domain
through no act or fault of the applicable Persons;

(iii)               if such information subsequently becomes known to the
applicable Persons through no breach of their obligations hereunder;

(iv)              which is independently developed or known by the applicable
Persons through no breach of their obligations hereunder; or

(v)                required by Law or stock exchange rules; provided that the
applicable Persons shall use, and shall cause their applicable Affiliates, if
any, to use, commercially reasonable efforts to give the other Parties prior
notice of such disclosure in sufficient time to enable such other Parties to
protect any such information.

9.6              Disclosure.  Seller may, at its option, include in the
Schedules items that are not material in order to avoid any misunderstanding,
and any such inclusion, or any references to dollar amounts, shall not be deemed
to be an acknowledgment or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement.  Information disclosed in the Schedules
shall constitute a disclosure for all purposes under this Agreement
notwithstanding any reference to a specific Section, and all such information
shall be deemed to qualify the entire Agreement and not just such section.  

--------------------------------------------------------------------------------


9.7              Waiver.  Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

9.8              Amendment.  This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
Party.

9.9              No Third Party Beneficiary.  Except for Purchaser Related
Persons and Seller Related Persons constituting Indemnified Parties, the terms
and provisions of this Agreement are intended solely for the benefit of the
Parties and their respective successors or permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

9.10          Assignment; Binding Effect. 

(a)        A Purchaser may assign its rights and obligations hereunder to an
Affiliate without Seller's consent but such assignment shall not release such
Purchaser from its obligations hereunder. 

(b)        Except as provided in Section 9.10(a), neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any Party without the
prior written consent of the other Parties, and any attempt to do so will be
void, except for assignments and transfers by operation of Law.

(c)        Subject to this Section 9.10, this Agreement is binding upon, inures
to the benefit of and is enforceable by the Parties and their respective
successors and assigns.

9.11          Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

9.12          Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby,  such provision will be fully severable,  this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof,  the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

--------------------------------------------------------------------------------


9.13          Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  Any facsimile
copies hereof or signature hereon shall, for all purposes, be deemed originals.

9.14          Governing Law; Venue; and Jurisdiction.

(a)                This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to any
choice or conflict of law provision other than Section 5-1401 of the New York
General Obligation Law.

(b)               THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN NEW YORK, NEW YORK IN THE BOROUGH
OF MANHATTAN FOR THE PURPOSES OF ANY ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF.

(c)                EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.

9.15          Attorneys' Fees.  If a Party shall bring an action to enforce the
provisions of this Agreement, the prevailing Party shall be entitled to recover
its reasonable attorneys' fees and expenses incurred in such action from the
unsuccessful Party or Parties, as the case may be.

[signature page follows]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Purchase and Sale Agreement has been duly executed and
delivered by the duly authorized officer of each Party as of the date first
above written.

DUKE ENERGY NORTH AMERICA, LLC

By:            /s/ Stuart R. Zisman                                    

Name:       Stuart R. Zisman                                         

Title:          Vice President                                            

PHELPS DODGE ENERGY SERVICES, LLC

By:            /s/ W.S. Brack                                           

Name:       W.S. Brack                                                

Title:          President                                                    

 

 

PNM RESOURCES, INC.

By:            /s/ Hugh W. Smith                                      

Name:       Hugh W. Smith                                           

Title:          Senior Vice President                                 

 

 

TUCSON ELECTRIC POWER COMPANY

By:            /s/ Michael J. DeConcini                             

Name:      Michael J. DeConcini                                   

Title:          Senior Vice President                                 

 